DETAILED ACTION
The following is a non-final office action upon examination of application number 15/192434. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/2/2020 has been entered. 

Response to Amendment
Claims 1, 10, 12, 13, 17, and 19 have been amended. 
Claims 1-20 are pending in the application and have been examined on the merits discussed below. 
The rejection of claims 1-20 under 35 USC 103 is withdrawn in view of the claim amendment filed 72/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 19 have been amended to recite “wherein the one or more pending tasks are assigned to one or more persons of a plurality of people without regard to an identity of the one or more persons” and “based at least in part on the one or more pending tasks being assigned to the one or more persons of the plurality of people without regard to an identity of the one or more persons, compute a confidence score for each identified person…” Paragraphs 3, 19, 26 and 32 of specification describes assigning a task to an identified person ([0003]  …one or more pending tasks in the dataset are identified, and each of a plurality of people who are mentioned in the dataset is also identified. Then, for each of the pending tasks, ones of the identified people are identified as potentially being people who are assigned to complete the pending task, and the pending task is associated with these identified ones of the identified people. [0019] The task assignment identification technique implementations described herein generally involve identifying task assignments. More particularly and as will be appreciated from the more-detailed description that follows, the task assignment identification technique implementations automatically identify pending (e.g., not yet completed) tasks in a dataset of electronic messages, and also automatically identify each of the people who are mentioned (e.g., named, among other ways of mentioning a person) in this dataset. [0032] …the task assignment identification technique described herein a given person's association with a given pending task (e.g., the fact that the person is assigned to complete the pending task, or the fact that the pending task is to be completed for the person) can be automatically input to the person's calendar. In another implementation of the task assignment identification technique a given person's association with a given pending task can be automatically input to a to-do list for the person); however, Examiner cannot find any description of tasks assigned to one or more persons without regard to an identity of the one or more persons. Therefore, the claims are found to recite subject matter that was not described in the specification in a way to reasonably convey that the inventor had possession of the claim invention as amended. The dependent claims inherit the deficiencies from their respective parent claims. Appropriate correction/clarification is required.
Claims 1, 17, and 19 have been amended to recite confidence indicative of a likelihood/probability... Paragraphs 30 and 58 of the Specification describes a capability factor that measures the likelihood that the person will be able to successfully complete the task ([0030] the message factors may include a capability factor that measures the likelihood that the person will be able to successfully complete the pending task [0058] a capability factor that measures the likelihood that the person will be able to complete the pending task); however, Examiner cannot find any description of a level of confidence indicative of a likelihood/probability. Therefore, the claims are found 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 19 have recite “identify, in the dataset one or more pending tasks, wherein the one or more pending tasks are assigned to one or more persons…”, “based at least in part on the one or more pending tasks being assigned to the one or more persons….compute a confidence score…”, and “select at least one identified person of the plurality of people as being assigned…” The claims are indefinite because the identify… and the based at least… steps appear to imply that the task has been assigned to a person; however, the select step that follows appears to be assigning the same task. Thus, it is not clear when the task is assigned or if the tasks is assigned multiple times depending on different criteria. Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-16 and 19-20 are directed to systems comprising processors and computing devices; thus the systems comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. Claims 17-18 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. 
(Step 2A) The claims recite an abstract idea instructing how to identify task assignments, which is described by claim limitations reciting: receive a dataset comprising one or more electronic messages; identify, in the dataset, one or more pending tasks, wherein the one or more pending tasks are assigned to one or more persons of a plurality of people without regard to an identity of the one or more persons; identify each person of the plurality of people who are indicated in the dataset; based at least in part on the one or more pending tasks being assigned to the one or more persons of the plurality of people without regard to an identity of the one or more persons, compute a confidence score for each identified person indicated in the dataset, the confidence score measuring a level of confidence indicative of a likelihood that the identified person is assigned to complete each pending task of the one or more pending tasks; select at least one identified person of the plurality of people as being to assigned to complete the pending task based on computed confidence scores. The identified recited limitations in the claims describing identifying task assignments (i.e., the abstract idea) fall within the  “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental “Mental Processes” grouping of abstract ideas since the recited abstract steps can be performed by a human, mentally or with pen and paper. Dependent claims 8, 9, 10, 12, 13, 14, 15, 18, and 20 recite limitations that further narrow identifying task assignments (i.e., the abstract idea); therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements such as the one or more processors and one or more computer-readable storage media, the one or more computer-readable storage media comprising computer-readable instructions that are executable by the one or more processors and computer memory in claim 1; the computer memory in claim 17; and the one or more computing devices, said one or more computing devices being in communication with each other via a computer network in claim 19, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a processor/computer.
Additional elements such as receive, over a computer network, a dataset and store, in computer memory, the pending task associated with the at least one identified person selected do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements only add extra solution activities (data gathering/output). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, parse via a natural language processing component… are only broadly applied to the abstract idea at a high level of generality and provide no improvement; additionally, these limitations only generally link the abstract idea to a technological environment.  Additional elements in claims 2-4, and 6 related to electronic messages and email add additional elements that do not yield an improvement and only generally link the abstract idea to a technological environment or field of use (i.e., electronic mail). Similarly, additional elements in claims 5, 7, 11, and 16 related to converting media to text are only recited at a high level of generality, these additional elements only generally link the abstract idea to a technological environment and do not provide an improvement. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements such as receive, over a computer network, a dataset and store, in computer memory, the pending task associated with the at least one identified person selected do not yield an improvement and only add extra solution activities (data gathering/output); the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). The storage of information in memory has also been found to be well-understood, routine, and conventional Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. As discussed above with respect to integration of the abstract idea into a practical application, additional elements in dependent claims 2-7, 11, and 16 do not provide an improvement to the computer and technology and only link the abstract idea to a technological environment or field of use. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
	
	
Response to Arguments
Applicant's arguments filed 72/2020 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 101, Applicant argues that the claims do not recite a Method of Organizing Human Activity or a Mental Process. 
Examiner disagrees. The identified recited limitations (i.e., receive a dataset comprising one or more electronic messages; identify, in the dataset, one or more pending tasks, wherein the one or more pending tasks are assigned to one or more persons of a plurality of people without regard to an identity of the one or more persons; identify each person of the plurality of people who are indicated in the dataset; based at least in part on the one or more pending tasks being assigned to the one or more persons of the plurality of people without regard to an identity of the one or more persons, compute a confidence score for each identified person indicated in the dataset, the confidence score measuring a level of confidence indicative of a likelihood that the identified person is assigned to complete each pending task of the one or more pending tasks; select at least one identified person of the plurality of people as being to assigned to complete the pending task based on computed confidence scores) in the claims describing identifying task assignments (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and managing personal behavior, or, alternatively, the “Mental Processes” grouping of abstract ideas since the recited abstract steps can be performed by a human, mentally or with pen and paper.
The courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer").
                                                                      
With respect to the rejection under 35 USC 101, Applicant argues that the claims recite a practical application because they recite a combination of steps that limit the use of any conceivable judicial exception.
Examiner disagrees. Additional elements such as receive, over a computer network, a dataset and store, in computer memory, the pending task associated with the at least one identified person selected do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). When taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Claims that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Whether or not a claim integrates a judicial exception into a practical application is evaluated using the considerations set forth in MPEP 2106.04(d). Additional elements in claim 17 reciting parse via a natural language processing component… are only broadly applied to the abstract idea at a high level of generality and provide no improvement; additionally, these limitations only generally link the abstract idea to a technological environment; therefore, these additional elements are not found to meaningfully limit the abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0083668 (Suprenant) – discloses the calculation of a confidence level associated with parsed data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683